0329
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan [US 2020/0177265] in view of Cheng [US 2020/0053721 which has a provisional application 62/715397].
As claim 1, Guan discloses a method of wireless communication of a user equipment (UE), comprising: constructing a message associated with at least one of a plurality of component carriers (CCs) or a plurality of bandwidth parts (BWPs) indicating a same spatial relation for each of the plurality of CCs or the plurality of BWPs [Fig 3, terminal device for generating a message including indicator that spatial relation “quasi co-location relationship” for each of carriers, so base station can determine if carriers have spatial relation or not, Ref S105]; and transmitting the message to a base station [Fig 3 discloses a terminal device fed back the message to base station, Ref 105, Par. 0198-0200 which discloses each resource has a spatial relation with another resource when value is 1].  However, Guan fails to disclose what Cheng discloses constructing a message associated with a plurality of bandwidth parts (BWPs) indicating multiple spatial relations for each of the plurality of BWPs [Figs 2-3, terminal device for generating a message including a multiple spatial relations for each of the plurality of BWPs]; and transmitting the message to a base station [Figs 2-3, Ref 142 and 152 are message that includes spatial relations for each of BWPs, Sec 4.1.1, 4.1.1.4 for UE send message to BS which includes multiple spatial relations for BWP and 4.3.1.1.2 of provisional application for multiple spatial relations].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for sending a message which includes spatial relations of each of plurality of BWPs as disclosed by Cheng into the teaching of Guan.  The motivation would have been to improve storage space.
As claim 2, Guan/Chen discloses receiving, from the base station, an update of at least one spatial relation from the multiple spatial relations in association with at least one of the plurality of CCs or the plurality of BWPs, the update being based on the transmitted message [Par. 0206 for Guan and Fig 3, Mac-CE].
	As claim 3, Guan discloses the update indicates a plurality of resources using a resource group identifier (ID) [Par. 0050].
As claim 5, Guan/Chen discloses the update is received in a medium access control-control element (MAC-CE) [Par. 0044 for Chen and Fig 3, MAC-CE ].
[Par. 0201-0207].
As claim 9, Guan discloses the message is one of a beam report or a medium access control (MAC) control element (CE) [Par. 0044].
As claim 10, this claim rejects with similar rational as claim 1.
As claim 11, this claim rejects with similar rational as claim 2.
As claim 12, this claim rejects with similar rational as claim 3.
As claim 14, this claim rejects with similar rational as claim 5.
As claim 15, this claim rejects with similar rational as claim 6.
Claims 4, 7-8, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan and Chen as applied to claims 1 and 10 above, and further in view of Guan [US 2020/0178280].
As claim 4, Cheng fails to disclose what Guan discloses the group ID identified control channel [Par. 0044] but Guan and Cheng fail to disclose what Guan ‘280 disclose a group of physical uplink control channel (PUCCH) resources [Par. 0132, 0146, 0147, 0154].
Since, PUCCH is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using PUCCH for conveying data as disclosed by Guan ‘280 into the teaching of Guan and Cheng.  The motivation would have been to exchange control data between the devices.
[Par. 0044] but Guan and Cheng fail to disclose what Guan ‘280 discloses one of a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) [Par. 0131-0154].
Since, PDCCH or PDSCH is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using PDCCH or PDSCH for conveying data as disclosed by Guan ‘280 into the teaching of Guan and Cheng.  The motivation would have been to exchange control data between the devices.
As claim 8, Cheng fails to disclose what Guan discloses the message is associated with control channel which the same spatial relation applies for the at least one of the plurality of CCs or the plurality of BWPs but Guan and Cheng fail to disclose what Guan’ 280 discloses one of a physical uplink control channel (PUCCH), or a physical uplink shared channel (PUSCH) on which the same spatial relation applies for the at least one of the plurality of CCs or the plurality of BWPs [Par. 0132, 0146, 0147, 0154, 0417].
Since, PUCCH or PUSCH is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using PUCCH or PUSCH for conveying data as disclosed by Guan ‘280 into the teaching of Guan and Cheng.  The motivation would have been to exchange control data between the devices.
As claim 13, this claim is rejected with similar rational as claim 4.
As claim 16, this claim is rejected with similar rational as claim 7.
Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan and Cheng as applied to claims 1 and 10 above, and further in view of Chen [US 2021/0184749].
As claims 33 and 34, Guan and Cheng fail to disclose what Chen discloses the message configures the multiple spatial parameters in common for the plurality of CCs or the plurality of BWPs [Par. 0167, Spatialrelationinfo is spatial relation parameter.  Therefore, multiple spatialrelationinfos are same as multiple spatial parameters].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using spatialrelationinfo similar as spatial relation parameter as disclosed as Chen into the teaching Guan and Cheng.  The motivation would have been to improve storage space.
Claims 19-23, 25-28, 30 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan [US 2020/0177265] in view of Davydov [WO2018/075205].
As claim 19, Guan discloses a method of wireless communication of a base station, comprising: constructing a message associated with at least one of a plurality of component carriers (CCs) or a plurality of bandwidth parts (BWPs) configuring parameters for the plurality of CCs or the plurality of BWPs [a message with configuration information such frequency resource ID, spatial parameter, delay spread, Doppler spread, average delay, Doppler drift, creates to be send to terminal in  Fig 3, Ref S101, Par. 0043-0050, 0052, 0055, 0056, 0072-0073, 0078, 0085-0094, 0104-0105, 0108, 0110, 0112, 0115, 0119, 0122, 0261, 0267, 0268, 0269, 0272, 0275, 0279, 0282, 0332, 0342, 0347, 0348, 0350, 0352-0353, 0360, 0372, 0375, 0377, 0382, 0388, 0395, 0400, 0406, 0412, 0419, Fig 11a, Ref S301, Par. 0261-0265, Fig 12, Ref S401, Par. 0395]; and transmitting the message to a User Equipment (UE) [Fig 3, Ref S102].  However, Guan fails to fully disclose what Davydov discloses a message which associated each of plurality of the plurality of CCs or the plurality of BWPs includes multiple spatial parameters [Par. 0072-0080, 0088-0089 discloses message associated to the component carriers including spatial parameters such as delay spread, Doppler spread, average delay, Doppler drift wherein each component carrier of plurality of component carriers includes spatial parameters].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for conveying a message includes multiple spatial parameters configured with resources from base station to UE as disclosed by Davydov into the teaching of Guan.  The motivation would have been to compensate for path loss.
As claim 20, Guan discloses the message includes information indicating the plurality of BWPs or the plurality of CCs, and includes configuration information of the spatial parameters that applies for each of plurality of BWPs, the plurality of CCs, or the plurality of UL/DL resources [Fig 3, Ref S102].
	As claim 21, Guan discloses each of the spatial parameters is based on at least one of a resource identifier (ID), a resource set ID, a CC ID, or a BWP ID or a combination thereof [Par. 0050].
	As claim 22, Guan discloses receiving, from the UE, an initial message associated with at least one of the plurality of CCs or the plurality of BWPs indicating a same spatial relation for the at least one of the plurality of CCs or the plurality of BWPs [Fig 3, Ref S105 and Par. 0198-0200 which discloses each resource has a same spatial relation when resource value is 1]; constructing a single update message, based on the message received from the UE, including re-configuration information of the spatial parameters for each of the plurality of resource groups associated with at least one of the plurality of BWPs or the plurality of CCs; and transmitting the single update message to the UE [Par. 0198-0200 and 0206 wherein spatial  parameters, Par. 0184].
As claim 23, Guan discloses the single update message indicates a plurality of resources using a resource group identifier (ID) [Par. 0050].
As claim 25, Guan discloses the single update message is received in a medium access control-control element (MAC-CE) [Par. 0044].
As claim 26, this claim is rejected with similar rational as claims 19 and 20.
As claim 27, this claim is rejected with similar rational as claim 22.
As claim 28, this claim is rejected with similar rational as claim 23.
As claim 30, this claim is rejected with similar rational as claim 25.
As claim 35, Davydov discloses the message configures the multiple spatial parameters in common for the plurality of CCs or the plurality of BWPs [Par. 0072-0078, 0089].
As claim 36, this claim is rejected with similar rational as claim 35.
Claims 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan ‘265 and Davydov as applied to claims 19 and 26 above, and further in view 
Guan [US 2020/0178280].
[Par. 0044] but Guan and Davydov fail to disclose what Guan ‘280 discloses a group of physical uplink control channel (PUCCH) resources [Par. 0132, 0146, 0147, and 0154].
Since, PUCCH is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using PUCCH for conveying data as disclosed by Guan ‘280 into the teaching of Guan and Davydov.  The motivation would have been to exchange control data between the devices.
As claim 29, this claim is rejected with similar rational as claim 24.
Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan ‘265 and Davydov as applied to claims 19 and 26 above, and further in view of Faxer [US 2020/0389883].
As claim 31, Guan and Davydov fail to disclose what Faxer discloses contains the MAC-CE indicates an update to multiple transmission configuration indication (TCI) states associated with the plurality of CCs and the plurality of BWPs [Par. 0097 disclosed TCI updated].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for updating TCI states as disclosed by Faxer into the teaching of Guan and Davydov.  The motivation would have been to improve beamforming.
As claim 32, Guan and Davydov fail to disclose what Faxer discloses the MAC-CE indicates an update to multiple transmission configuration indication (TCI) states [Par. 0097 discloses TCI updated].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for updating TCI states as disclosed by Faxer into the teaching of Guan and Davydov.  The motivation would have been to improve beamforming.
Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive.
In response to pages 10-11, the applicant states that Guan ‘265 and Chen fail to disclose the claimed invention.  In reply,  Guan discloses UE such as terminal device for generating a message comprising configuration parameters that associates with at least one of  plurality of CCs or plurality of BWPs [Fig 3, Ref S105 used for conveying a message that constructed by UE to base station wherein the message associated with at least one of a plurality of component carriers (CCs) or a plurality of bandwidth parts (BWPs) configuring parameters for the plurality of CCs or the plurality of BWPs “[0004] On a plurality of adjacent frequency resources, two antenna ports may have a QCL relationship with respect to at least one parameter such as delay spread, Doppler spread, a Doppler frequency shift, an average delay, or a spatial parameter. The spatial parameter is used as an example. FIG. 1a is a schematic diagram of distribution of received power with respect to angles of arrival (AOA). Distribution of received power of a plurality of frequency resources with respect to the angles of arrival has a close similarity, and it may be considered that there is a spatial quasi co-location (spatial relationship between the two frequency resources. In this way, it may be desirable to use a communication feature of one frequency resource to serve communication of the plurality of frequency resources, to thus reduce a delay and overheads caused by management of each frequency resource. However, adjacent frequency resources might not have a spatial QCL relationship. FIG. 1b is another schematic diagram of distribution of received power with respect to angles of arrival, in which distribution of received power of a plurality of frequency resources with respect to the angles of arrival has a relatively low similarity. In this case, separate management may be needed for each frequency resource. A plurality of factors affect whether or not there is a QCL relationship between a plurality of adjacent frequency resources. Frequency resource configuration by using a QCL relationship helps improve accuracy of the frequency resource configuration, but there is no pragmatic solution in the prior art for determining a QCL relationship between frequency resources to perform the frequency resource configuration. [0163] S105. The terminal device reports indication information indicating whether a plurality of frequency resources in the at least one frequency resource group have a QCL relationship. The network device receives, from the terminal device, the indication information indicating whether the plurality of frequency resources in the at least one frequency resource group have a QCL relationship. [0166] A QCL relationship in this application means that antenna ports have a QCL relationship. [0167] That antenna ports have a QCL relationship may specifically include the following: Carrier  components have a QCL relationship, beams have a QCL relationship, bandwidth parts have a QCL relationship, and the like. [0168] That one carrier has a QCL relationship with another carrier means that an antenna port relationship with an antenna port on which the another carrier is sent; Par. 0193-0200, [0194] Manner 1: The terminal device measures the downlink signal and reports related content, and the network device determines, based on the related content reported by the terminal device, whether the carriers have a QCL relationship. For example, {carrier number #1, beam information SS block time index #1, beam quality of 8 dB, spatial parameter AoA of 20 degrees; beam information SS block time index #2, beam quality of 10 dB, spatial parameter AoA of 25 degrees; . . . }; {carrier number #2, beam information SS block time index #1, beam quality of 8 dB, spatial parameter AoA of 20 degrees; beam information SS block time index #2, beam quality of 10 dB, spatial parameter AoA of 25 degrees; . . . }. The network device separately compares beam quality information and the spatial parameters reported by the terminal device on two carriers in respective directions, and may determine that the two carriers have a spatial QCL relationship. If beam quality information or spatial parameters on two carriers in a direction are different, the two carriers may not have a spatial QCL relationship. [0195] Manner 2: The terminal device measures the downlink signal and reports related content, and the network device determines, based on the related content reported by the terminal device, whether the carriers have a QCL relationship. For example, {carrier number #1, beam information SS block time index #1, beam quality of 8 dB, correlation of 80% between a spatial parameter and a primary carrier; beam information SS block time index #2, beam quality of 10 dB, correlation of 100% between a spatial parameter and a primary carrier; . . . }. It is assumed that a reference carrier herein is a primary carrier, the carrier number #1 and the primary carrier are located in one carrier group, and the 1 and the primary carrier have a spatial QCL relationship about SSB and CSI-RS. For other carriers in the carrier group, whether the other carriers in the carrier group have a QCL relationship may also be determined by comparing correlations between the other carriers and the spatial parameter on the reference carrier.].  Chen discloses in Figs 2-3, terminal device for constructing a message including multiple spatial relations between SSB index and CSI-RS index for each of the plurality of BWPs for transmitting to a base station Ref 142 and 152 are message that includes spatial relations for each of BWPs, Sec 4.1.1, 4.1.1.4 for UE send message to BS which includes multiple spatial relations for BWP and 4.3.1.1.2 of provisional application for multiple spatial relations. So the teaching of Guan and Chen disclose the claimed invention such as claims 1 and 10.
In response to pages 9-10, the applicant states that Guan and Davydov fail to disclose the claimed invention. In reply, Guan discloses a base station for constructing a message includes configuration parameters associated with at least one of plurality of CCs or plurality of BWPs [a message with configuration information such frequency resource ID, spatial parameter, delay spread, Doppler spread, average delay, Doppler drift, creates to be send to terminal in Fig 3, Ref S101, Par. 0043-0050, 0052, 0055, 0056, 0072-0073, 0078, 0085-0094, 0104-0105, 0108, 0110, 0112, 0115, 0119, 0122, 0261, 0267, 0268, 0269, 0272, 0275, 0279, 0282, 0332, 0342, 0347, 0348, 0350, 0352-0353, 0360, 0372, 0375, 0377, 0382, 0388, 0395, 0400, 0406, 0412, 0419, Fig 11a, Ref S301, Par. 0261-0265, Fig 12, Ref S401, Par. 0395]; and transmitting the message to a User Equipment (UE) [Fig 3, Ref S102]. Davydov discloses a message which associated each of plurality of the plurality of CCs or the plurality of BWPs includes multiple spatial parameters [Fig 9-10, Par. 0072-0080, 0088-0089 discloses base station for generating a message associated to the component carriers including spatial parameters such as delay spread, Doppler spread, average delay, Doppler drift wherein each component carrier of plurality of component carriers includes spatial parameters for transmitting to UE].
So, the teaching of Guan and Davydov disclose the claimed invention 19 and 26.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414